 

\OCQ\IO\LJ\-l>bJN»-‘

[\)l\.)l\)[\)l\)[\)[\))->-a>-¢r_»->-¢>-~v_>-¢~
O'\tll-bb)l\)>-‘C\OOO\}O\'J\-l>b.>[\)>_©

Case 2:18-cv-00235-\V|JP Document 31 Filed 11/01/18 Page 1 of 4

THE HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
vERITY soLUTIoNs GRoUP, INC., No. 2;18-¢v-00235-MJP
Piaintiff, sTlPULATIoN AND _ oRDER
RE NoTICE oF WITHDRAWAL AND
v. sUBsTITUTIoN oF coUNsEL

HEALTHSTREAM, INC., VERITY INC.,
a HealthStream company,

Defendants.

 

 

 

STIPULATION

Pursuant to LCR 83.2(b)(l), the parties hereby stipulate and jointly request the Court to
allow Carissa Bouwer, Gina Durham, Megan Michaels, and Jeffrey B. DeGroot and the law firm
DLA Piper US LLP to Withdraw as counsel for Plaintiff Verity Solutions Group, lnc. ("VSG"),
to be replaced by Lynne Graybeal and William Rava and the law firm Perkins Coie LLP as new
counsel of record for Plaintiff. Copies of all future papers and pleadings herein, except original
process, shall be served upon the substituted counsel of record for Plaintiff.

A proposed Order accompanies this Stipulation. The Stipulation and proposed Order have

been served on Plaintiff and Defendants, Which approve the request to substitute counsel.

sTIPULATroN AND _ORDER RE
NoTICE oF WITHDRAWAL AND sUBsTITUTIoN

((EOCZC,)F;ICSV]§(I)“OBS_MJP) _1 seanle, WA 98101-3099
' ' Phone: 206.359.8000

129912-7001/141783234.1 Fax; 206,359,9000

Perkins Coie LLP
1201 Third Avenue, Suite 4900

 

 

\ooo\)o\u\.l>wl\)`»-

[\)NN[\)NNN>--)-d>-¢>--o_\-»-~)_)-¢r-¢
O\Lll-PUJN*-‘O\GOO\]O\UI-DWN*-O

 

Case 2:18-cv-00235-|\/|.JP Document 31 Filed 11/01/18 Page 2 of 4

DATED: November l, 2018

WITHDRAWING ATTORNEYS
DLA PIPER US LLP

Byr Min_a_llw;n___

Carissa Bouwer, admitted pro hac vice
DLA Piper US LLP

400 Capital Mall, Suite 2400
Sacramento, CA 95814

Telephone: 916-930-3263
Email: Carissa.bouwer@dlapiper.com

Gina Durham, admitted pro hac vice
Megan Michaels, admitted pro hac vice

l DLA Piper US LLP # y

sTIPULArloN AND_ oizDER RE
NoncE oF WITHDRAWAL AND sUBsTITUTloN
ol= coUNsEL

(No. 2;18-¢v-00235-MJP) -2

129912-7001/141783234.1

555 Mission Street, Suite 2400 l
San Francisco, CA 94105
Telephone: 415-836-2500

Email: gina.durham@dlapiper.com
Megan.michaels@dlapiper.com

Jeffrey B. DeGroot, WSBA No. 46839
DLA Piper US LLP

701 Fifth Avenue, Suite 7000

Seattle, WA 98104-7044

Telephone: 206-839-4800

Email: Jeffrey.degroot@dlapiper.com

Attorneys for Plaintiff Verity Solutions Group,
Inc.

Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, WA 98101-3099
Phone: 206.359.8000
Fax: 206.359.9000

 

 

[\.)

\GOO\IO\Ul-I>L»J

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

CaSe 2118-CV-00235-MJP DOCument 31 Filed 11/01/18 Page 3 Of 4

SUBSTITUTING ATTORNEYS
PERKINS COIE LLP

By: s/ William C. Rava

____________-

By: s/ Lynne E. Graybeal
Lynne E. Graybeal #13495

William C. Rava #29948

Perkins Coie LLP

1201 Third Avenue, Suite 4900

Seattle, WA 98101-3099

Telephone: 206.359.8000

Facsimile: 206.359.9000

Email: WRava@perkinscoie.com
LGraybeal@perkinscoie.com

Attorneys for Plaintiff Verity Solutions Group,

Inc.

ORDER

Pursuant to LCR 83.2(b)(l) and the Stipulation of the parties, the Court hereby ORDERS
that:

l. The request of Carissa Bouwer, Gina Durham, Megan Michaels, and Jeffrey B.
DeGroot and the law firm DLA Piper US LLP to withdraw as counsel for Plaintiff Verity
Solutions Group, Inc. in this case is granted; and

2. Lynne Graybeal and William Rava and the law firm Perkins Coie LLP are hereby

substituted as counsel of record for Plaintiff Verity Solutions Group, Inc.

Dated this 2"' day of A"'@~“J€¢’~ 18

 

 

Marsha J. Pechman
United States District Judge

sTIPULATIoN AND _ oRDER RE

NOTICE OF WITHDRAWAL AND SUBSTITUTION Perkins Coie LLP
OF COUNSEL 1201 Third Avenue, Suite 4900
(No. 2:18-cv-00235-MJP) -3 ' Seattle, WA 98101-3099

Phone: 206.359.8000
129912-7001/141783234.1 Fax: 2063599000

 

 

Case 2:18-cv-00235-|\/|.]P Document 31 Filed 11/01/18 Page 4 of 4

CERTIFICATE OF SERVICE

I certify that on November l, 2018, I electronically filed the foregoing

STIPULATION AND ORDER RE NOTICE OF WITHDRAWAL AND SUB STITUTION

OF COUNSEL with the Clerk of the Court using the CM/ECF System, which will send
notification of such filing to the following attorneys of record. I certify under penalty of

perjury that the foregoing is true and correct.

DATED this lst day of November, 2018.

S/William C. Rava
William C. Rava

 

 

sTIPULATIoN AND‘_oRDER RE
NOTICE oF WITHDRAWAL AND suBsTlTUTIoN Perkins coie LLP
OF COUNSEL 1201 Third Avenue, Suite 4900
(No. 2;18-cv-00235-MJP) -4 seame, WA 98101-3099
Phone: 206.359.8000
129912-7001/141783234.1 Fax: 206`359’9000

 

